 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TUANJA EDWARD ANDERSON,                            No. 2:18-cv-1216 JAM KJN P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    C. ROSE, et al.,
15                       Defendants.
16

17   I. Introduction

18          Plaintiff is a state prisoner, proceeding without counsel, and is presently housed at the

19   California Medical Facility (“CMF”). Defendant Rose filed a motion to revoke plaintiff’s in

20   forma pauperis status under 28 U.S.C. § 1915(g). As discussed below, the undersigned finds that

21   plaintiff has sustained three strikes under § 1915(g). Because plaintiff has not demonstrated that

22   he faced imminent danger of serious physical injury at the time he filed this action, the

23   undersigned recommends that defendant’s motion be granted, plaintiff’s in forma pauperis status

24   be revoked, and plaintiff be required to pay the filing fee.

25   II. Background

26          Plaintiff alleges that while he was housed at CMF on or about December 26, 2017,

27   plaintiff received an order dismissing plaintiff’s ADA claims from the Eastern District of

28   California based on plaintiff’s failure to object to findings and recommendations. (ECF No. 1 at
                                                        1
 1   3.) Plaintiff alleges that he was unable to respond to any findings and recommendations because

 2   defendants C. Rose and John Doe failed to issue plaintiff’s legal mail to plaintiff. Plaintiff states

 3   that in addition to the dismissal of his case, he sustained a loss of $500.00 in copying, postage and

 4   filing fees, as well as mental anguish. His complaint was filed on May 14, 2018, while plaintiff

 5   was housed at the California Health Care Facility (“CHCF”) in Stockton.

 6          On November 6, 2018, the court found that the complaint stated a potentially cognizable

 7   claim alleging interference with plaintiff’s access to the courts by defendant Rose.

 8          On May 3, 2019, defendant Rose filed the motion to revoke plaintiff’s in forma pauperis

 9   status. Plaintiff filed an opposition, and defendant filed a reply.

10   III. Motion to Revoke In Forma Pauperis Status

11          A. In Forma Pauperis Statute

12          The Prison Litigation Reform Act of 1995 (“PLRA”) permits a federal court to authorize

13   the commencement and prosecution of any suit without prepayment of fees by a person who

14   submits an affidavit indicating that the person is unable to pay such fees. However,

15                  [i]n no event shall a prisoner bring a civil action or appeal a judgment
                    in a civil action or proceeding under this section if the prisoner has,
16                  on 3 or more prior occasions, while incarcerated or detained in any
                    facility, brought an action or appeal in a court of the United States
17                  that was dismissed on the grounds that it is frivolous, malicious, or
                    fails to state a claim upon which relief may be granted, unless the
18                  prisoner is under imminent danger of serious physical injury.
19   28 U.S.C. § 1915(g).

20          This “three strikes” rule was part of “a variety of reforms designed to filter out the bad
21   claims [filed by prisoners] and facilitate consideration of the good.” Coleman v. Tollefson, 135

22   S. Ct. 1759, 1762 (2015) (quoting Jones v. Bock, 549 U.S. 199, 204 (2007)). If a prisoner has

23   “three strikes” under § 1915(g), the prisoner is barred from proceeding in forma pauperis unless

24   he meets the exception for imminent danger of serious physical injury. Andrews v. Cervantes,

25   493 F.3d 1047, 1052 (9th Cir. 2007). To meet this exception, the complaint of a “three-strikes”

26   prisoner must plausibly allege that the prisoner was faced with imminent danger of serious
27   physical injury at the time his complaint was filed. See Williams v. Paramo, 775 F.3d 1182, 1189

28   ////
                                                         2
 1   (9th Cir. 2015) (prisoner may also be required to demonstrate imminent danger at the time the

 2   notice of appeal is filed); Andrews v. Cervantes, 493 F.3d at 1055.

 3          B. Three Strikes?

 4          Defendant relies on the following three cases previously filed by plaintiff:

 5          1. Anderson v. Sanchez, No. 3:15-cv-0731 MEJ (N.D. Cal.). On May 12, 2015, this

 6   action was dismissed for failure to state a claim.

 7          2. Anderson v. Reyes, No. 3:15-cv-3340 VC (PR) (N.D. Cal.). On August 13, 2015, this

 8   action was dismissed for failure to state a claim.

 9          3. Anderson v. California State Prison, Los Angeles, No. 72545 JO GJS (C.D. Cal.). On

10   October 31, 2016, the court recommended that plaintiff be denied leave to proceed in forma

11   pauperis because the complaint was frivolous, malicious, or failed to state a cognizable civil

12   rights claim, and plaintiff was granted thirty days’ leave to amend. Plaintiff failed to file a timely

13   amended complaint; on December 12, 2016, plaintiff was denied leave to proceed in forma

14   pauperis, and his action was terminated.

15          Defendant argues that the above three cases count as strikes because each was dismissed

16   for failure to state a claim upon which relief may be granted, meeting the definition of a strike

17   under 28 U.S.C. § 1915(g). Plaintiff does not dispute that the first two cases from the Northern

18   District constitute strikes but contends that the third case filed in the Central District should not

19   be counted as a strike because on December 4, 2019, he gave prison staff an amended complaint

20   to process and mail for filing in such action, but it was not filed. Defendant responds that
21   plaintiff did not timely seek leave to amend, and that he fails to provide any facts demonstrating

22   that he could have filed an amended complaint that stated a cognizable civil rights claim.

23          Because the thirty-day deadline expired on a Saturday, November 30, 2016, plaintiff had

24   until December 2, 2016, in which to submit his amended complaint to prison staff for mailing to

25   the Central District. Here, plaintiff claims he gave the pleading to prison staff for processing on

26   December 4, 2016. As such, his filing was untimely. Moreover, plaintiff fails to explain how he
27   amended his claims to state a cognizable civil rights claim. Plaintiff claims he no longer has any

28   information on this “argument” because the institution lost a large container of his property, and
                                                          3
 1   his appeal challenging such loss is still pending at the second level of administrative review.

 2   However, the attachments to the instant motion included copies of the orders issued by the

 3   Central District, including a recitation of plaintiff’s allegations in the complaint. (ECF No. 27-2

 4   at 37-38.) Such copies should have been sufficient to refresh plaintiff’s recollection as to his

 5   allegations and how he intended to amend to state a cognizable claim. Moreover, the docket

 6   reflects that plaintiff’s address was current, no mail was returned, yet he failed to object or

 7   respond to the December 12, 2016 order dismissing the case in the Central District. (ECF No. 27-

 8   2 at 33.) It appears he either lost interest or decided not to prosecute such action.1

 9           In any event, the Ninth Circuit has held that “when (1) a district court dismisses a

10   complaint on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3)

11   the plaintiff then fails to file an amended complaint, the dismissal counts as a strike under

12   § 1915(g).” Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017). Indeed, the court stated:

13                  Harris argues that his dismissals should not count as strikes because,
                    in granting leave to amend in three of the four cases, the district court
14                  stated that his complaints might have been saved by amendment. But
                    it does not matter whether Harris might have stated a claim. What
15                  matters is that he did not do so.
16   Harris, 863 F.3d at 1142. “A prisoner may not avoid incurring strikes simply by declining to take

17   advantage of these opportunities to amend.” Id. at 1143. Here, plaintiff failed to file an amended

18   complaint in the Central District action and, after the case was dismissed, plaintiff did not object,

19   file a motion for reconsideration, or seek to set aside the dismissal in the Central District. Thus,

20   plaintiff may not avoid incurring a strike by belatedly raising such objection some two and a half
21   years later.

22           For all of the above reasons, the undersigned is persuaded that plaintiff’s Central District

23   case dismissal counts as a § 1915(g) strike.

24   ////

25
     1
26      Plaintiff has had at least two cases in this district dismissed based on his failure to prosecute.
     Anderson v. CDCR, No. 2:16-cv-1644 JAM CMK (E.D. Dec. 20, 2017), dismissal for lack of
27   prosecution and failure to follow court rules; and Anderson v. Mohammad, No. 2:16-cv-1704 AC
     (E.D. Cal. Dec. 19, 2016), dismissal for lack of prosecution. Such dismissals do not count as
28   strikes under § 1915(g).
                                                           4
 1          Accordingly, the undersigned finds that plaintiff is subject to a three strikes bar under 28

 2   U.S.C. § 1915(g) because the three cases set forth above constitute strikes under § 1915(g), and

 3   all three dismissals were entered before plaintiff filed this action. Thus, unless plaintiff can

 4   demonstrate he was facing imminent danger of serious physical injury at the time he filed his

 5   complaint, plaintiff’s in forma pauperis status should be revoked.

 6          C. Imminent Danger?

 7                   1. Legal Standards - “Imminent Danger”

 8          Because plaintiff has sustained three strikes, plaintiff is precluded from proceeding in

 9   forma pauperis in this action unless he is “under imminent danger of serious physical injury.” 28

10   U.S.C. § 1915(g). The availability of the imminent danger exception turns on the conditions a

11   prisoner faced “at the time the complaint was filed,” not at some earlier or later time. See

12   Andrews v. Cervantes, 493 F.3d at 1053. “[A]ssertions of imminent danger of less obviously

13   injurious practices may be rejected as overly speculative or fanciful.” Id. at 1057 n.11. Imminent

14   danger of serious physical injury must be a real, present threat, not merely speculative or

15   hypothetical.

16                   2. Discussion

17          In his opposition, plaintiff does not argue that he faced an imminent risk of physical

18   danger at the time he filed the instant action. At the time plaintiff filed this complaint in 2018,

19   plaintiff was raising an access to the courts claim that took place on December 26, 2017, while he

20   was housed at CMF, but plaintiff had since been transferred to CHCF. Plaintiff included no
21   allegations that he faced an imminent threat of serious physical injury at that time.

22          Therefore, the undersigned finds that plaintiff has failed to allege an imminent threat of

23   serious physical injury that was present when he filed this action.

24   IV. Conclusion

25          Accordingly, IT IS HEREBY RECOMMENDED that:

26          1. Defendant’s motion to revoke plaintiff’s in forma pauperis status (ECF No. 27) be
27   granted;

28          2. Plaintiff’s in forma pauperis status (ECF No. 11) be revoked; and
                                                        5
 1             3. Plaintiff be ordered to pay the $400.00 filing fee within twenty-one days from the date

 2   the district court adopts the instant findings and recommendations. Failure to timely pay the

 3   filing fee will result in the dismissal of this action;

 4             These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 9   objections shall be filed and served within fourteen days after service of the objections. The

10   parties are advised that failure to file objections within the specified time may waive the right to

11   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: July 29, 2019

13

14

15

16   /ande1216.mtd.1915(g)

17

18

19

20
21

22

23

24

25

26
27

28
                                                           6
